PER CURIAM.
 On a jury verdict the appellees, were awarded $1,930.67 against the appellant for breach of warranty of an automatic tier for a hay baler. We are affirming the judgment because we think the-Ohio Circuit Court had venue of the cross-petition of the appellees against the appellant and Pope Automatic Equipment Company, a foreign corporation. We think also that the evidence was sufficient to support the finding that the appellees relied' upon the warranty made by the appellant,, and further that the pleadings and the evidence supported the award of damages.
The motion for an appeal is overruled; and the judgment is affirmed.